Exhibit 10.1

 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
as of June 3, 2015 (the “Effective Date”), by and between Mitchell E. Rudin, an
individual residing at 15 Bradford Road, Scarsdale, New York 10583 (the
“Executive”), and Mack-Cali Realty Corporation, a Maryland corporation, with
offices at 343 Thornall Street, Edison, NJ 08837-2206 (the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer
(“CEO”) and Executive desires to be employed by the Company as its CEO, pursuant
to the terms and provisions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.                                      Employment.

 

The Company hereby agrees to employ Executive, and Executive hereby agrees to
accept such employment, upon the terms and conditions set forth in this
Agreement.  The employment of Executive shall commence on the Effective Date.

 

2.                                      Employment Period.

 

(a)                                 Subject to Sections 3(b) and 5 hereof, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, in each case pursuant to this Agreement, for a period commencing
on the Effective Date and ending December 31, 2018 (the “Term”).

 

(b)                                 Notwithstanding anything contained herein to
the contrary: (i) Executive’s employment with the Company may be terminated by
the Company or Executive during the Term, subject to the terms and conditions of
this Agreement; and (ii) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the Term upon
such terms and conditions as the Board of Directors of the Company (the “Board”)
and Executive may mutually agree. The Executive’s period of employment pursuant
to this Agreement shall hereinafter be referred to as the “Employment Period”).

 

3.                                      Duties and Responsibilities.

 

(a)                                 During the Employment Period, Executive
shall be employed and serve as the CEO of the Company reporting directly to the
Board.  In his position, Executive shall perform such duties, functions and
responsibilities during the Employment Period, commensurate with the Executive’s
position, as reasonably and lawfully directed by the Board, including, without
limitation supervising operations and management of the Company and its
subsidiaries.

 

(b)                                 Executive shall devote substantially all of
his business time, attention and efforts to the performance of his duties under
this Agreement, render such services to the best of his ability, and use his
reasonable best efforts to promote the interests of the Company.  Without
limiting the

 

--------------------------------------------------------------------------------


 

foregoing, Executive shall not engage in any other business, occupation or
related activity during the Employment Period that (a) conflicts with the
interests of the Company or its subsidiaries, (b) interferes with the proper and
efficient performance of his duties for the Company, or (c) interferes with the
exercise of his judgment in the Company’s best interests.  Notwithstanding the
foregoing or any other provision of this Agreement, it shall not be a breach or
violation of this Agreement for Executive to (i) with the advance approval of
the Board or the Governance Committee of the Board (not to be unreasonably
withheld), serve on corporate, civic or charitable boards or committees (those
set forth on Schedule I being deemed to have been approved by the Board),
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (iii) manage personal investments, so long as such activities
do not significantly interfere with or significantly detract from the
performance of Executive’s responsibilities to the Company in accordance with
this Agreement.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  During the Employment Period,
the Company shall pay Executive an annual base salary in the amount of $700,000
(the “Annual Base Salary”), payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes.  Executive’s Annual Base Salary shall be reviewed, at least annually, for
merit increases and may, by action and in the discretion of the Board or its
executive compensation and option committee (the “Compensation Committee”), be
increased at any time or from time to time, but may not be decreased from the
then current Annual Base Salary without Executive’s prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In
addition, for each calendar year during the Employment Period, Executive shall
be entitled to receive annual cash incentive compensation (an “Annual Bonus”) as
follows:

 

·                                          Bonus Opportunity: Executive shall be
entitled to receive an Annual Bonus equal to fifty percent (50%) of his then
current Annual Base Salary if threshold performance is attained, an Annual Bonus
equal to one hundred percent (100%) of his then current Annual Base Salary (the
“Target Bonus”) if target performance is attained, and an Annual Bonus equal to
two hundred percent (200%) of his then current Annual Base Salary if performance
exceeds the maximum performance level.  For performance between threshold and
maximum levels, the Annual Bonus will be determined on the basis of linear
interpolation. The performance criteria for each fiscal year shall, after
consultation with Executive, be determined in good faith by the Board or the
Compensation Committee within the first three (3) months of each calendar year
that begins during the Employment Period. For 2015, the amount of the Annual
Bonus will be based on the Compensation Committee’s assessment in its sole
discretion of Executive’s development of an effective strategy for the Company,
and any such bonus will be pro-rated for the time worked during 2015.  In
respect of the Annual Bonus for 2018, provided that Executive is employed by the
Company until the expiration of the Term and that Executive’s employment was not
terminated for Cause by the Company following the Term, any qualitative
performance evaluation will be performed by December 16, 2018, and the
achievement of quantitative performance metrics shall be determined based

 

2

--------------------------------------------------------------------------------


 

on actual 2018 performance and determined on or before March 31, 2019, whether
or not Executive is employed during 2019.

 

·                                          Payment of Annual Bonuses to
Executive, if any, shall be made in the same manner and at the same time that
other senior-level executives receive their annual bonus awards, but in any
event on or before the end of the calendar year following the end of the
applicable performance year.

 

·                  Annual Long-Term Incentive (“LTI”) Awards:  On or as soon as
practicable after the Effective Date, but in no event earlier than the date that
is two (2) days following the press release announcing the hiring of Executive,
the Company shall grant to Executive the following long term incentive awards
(the “2015 Grants”), which awards shall be granted pursuant to the Mack-Cali
Realty Corporation 2013 Incentive Stock Plan (the “Plan”), and shall be subject
to all terms and conditions set forth herein or in the award agreements attached
hereto as Exhibits A (the “RSU Agreement”), B (the “PSU Agreement”), C (the
“Time-Vesting Option Agreement”) and D (the “Price-Vesting Option Agreement”):

 

·                  Restricted Stock Units (“RSUs”).  The Company shall grant to
Executive that number of restricted stock units (the “RSUs”) equal to $325,000
divided by the closing stock price of the Company’s common stock on the New York
Stock Exchange (the “NYSE”) on the date that is two trading days following the
date of the press release announcing the hiring of Executive, which shall vest
in three (3) approximately equal annual installments on each anniversary of the
date of grant, subject to such other terms and conditions set forth herein and
in the RSU Agreement.

 

Dividend equivalents shall accrue on RSUs, and will be deemed reinvested in
additional RSUs (at the then fair market value of the Company’s common stock),
which will only be paid when the underlying RSUs are paid

 

·                  Performance Share Units (“PSUs”).  The Company shall grant to
Executive that number of target performance stock units (the “PSUs”) equal to
$975,000 divided by the closing stock price of the Company’s common stock on the
NYSE on the date that is two days following the date of the press release
announcing the hiring of Executive.  Such PSUs shall vest based on total
shareholder return (“TSR”) versus the equity office REITs in the NAREIT (or
comparable replacing) index over a three-year performance period commencing on
the date of grant, based on the following payout schedule and shall be subject
to such other terms and conditions set forth herein and in the PSU Agreement:

 

Performance
Level

 

CLI 3-Year TSR Percentile
Rank

 

Payout
(% of target PSUs)

 

< Threshold

 

< 40th percentile

 

0

%

Threshold

 

40th percentile

 

50

%

Target

 

60th percentile

 

100

%

Maximum

 

>=80th percentile

 

150

%

 

Payout for performance between threshold and maximum will be linearly
interpolated

 

3

--------------------------------------------------------------------------------


 

The payout of the foregoing grant will be limited to 100% of target if the
Company’s absolute TSR is negative.

 

Dividend equivalents shall accrue on PSUs, and will be deemed reinvested in
additional PSUs (at the then fair market value of the Company’s common stock),
which will only be paid when, and to the extent, the underlying PSUs are paid.

 

·                  Stock Options. On the date that is two (2) days following the
date of the press release announcing the hiring of Executive, the Company shall
grant to Executive options having a ten-year term to purchase up to 400,000
shares of the common stock of the Company at an exercise price equal to the
closing stock price on the NYSE on the date of grant, as follows:

 

·                  Time-Vesting Options: The Company shall grant to Executive
options to purchase all or any portion of 200,000 shares of the common stock of
the Company, which shall vest in three (3) equal annual installments on each
anniversary of the date of grant, subject to such other terms and conditions set
forth herein and in the Time-Vesting Option Agreement.

 

·                  Price-Vesting Options:  The Company shall grant to Executive
options to purchase all or any portion of 200,000 shares of the common stock of
the Company, which shall vest upon the satisfaction of the Share Price Vesting
Condition, subject to such other terms and conditions set forth herein and in
the Price-Vesting Option Agreement.  The “Share Price Vesting Condition” means
the closing share price of the shares of common stock of the Company being equal
to or greater than $25 for at least thirty (30) consecutive trading days either
(i) during the Employment Period, or (ii) in the event that the Employment
Period has lasted for the entire Term, on or before June 30, 2019 (except if the
Executive’s employment is terminated by the Company for Cause following the
expiration of the Term).

 

·                  Additional LTI Awards.  For calendar year 2016, as soon as
practicable within the first quarter of 2016, the Company shall grant to
Executive additional equity awards with an aggregate target grant value of $1.3
million, with seventy-five percent (75%) in the form of PSUs (on substantially
the same terms as the 2015 PSUs described above, with the number of target PSUs
determined by dividing $975,000 by the closing stock price of the Company’s
common stock on the NYSE on the date of grant), and twenty-five percent (25%) in
the form of RSUs (on substantially the same terms as the 2015 RSUs described
above, with the number of RSUs determined by dividing $325,000 by the closing
stock price of the Company’s common stock on the NYSE on the date of grant).  In
addition, during the Employment Period, Executive shall be eligible to be
granted additional LTI Awards as may be determined by the Board or the
Compensation Committee in its sole discretion.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Taxes and Withholding.  Anything in this
Agreement to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Executive or his estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes and withholding as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.

 

(d)                                 Additional Benefits.  In addition to the
compensation specified above and other benefits provided pursuant to this
Section 4, Executive shall be entitled to the following benefits:

 

(i)                                     participation in the Mack-Cali Realty
Corporation 401(k) Savings and Retirement Plan (subject to statutory rules and
maximum contributions and non-discrimination requirements applicable to
401(k) plans) and eligibility to participate in such other benefit plans and
programs, including but not limited to restricted stock, phantom stock and/or
unit awards, and any other incentive compensation plans or programs (whether or
not employee benefit plans or programs), as maintained by the Company from time
to time and made generally available to executives of the Company with such
participation to be consistent with reasonable Company guidelines and each
pursuant to the terms and conditions of such benefit plan as they may exist from
time to time;

 

(ii)                                  participation in any health insurance,
disability insurance, paid vacation, group life insurance or other welfare
benefit program made generally available to executives of the Company, subject
to the general eligibility and participation provisions set forth in such plans;

 

(iii)                               participation in all deferred compensation,
retirement or other benefit plans or perquisities as may be provided to any
other executive of the Company on terms and conditions at least as favorable to
the Executive as the terms and conditions applicable to any other executive of
the Company;

 

(iv)                              upon the submission of proper substantiation
by Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, reimbursement for all reasonable expenses actually paid or incurred
by Executive during the Employment Period in the course of and pursuant to the
business of the Company; and

 

(v)                                 The Company shall reimburse Executive for
reasonable and documented legal fees incurred by the Executive in connection
with the negotiation and review of this Agreement and related documentation.

 

5.                                      Termination of Employment; Severance
Agreement.

 

(a)                                 Termination. The Employment Period, and
Executive’s employment with the Company, shall terminate upon the earliest to
occur of (i) Executive’s death, (ii) a termination by the Company by reason of
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any

 

5

--------------------------------------------------------------------------------


 

termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its
subsidiaries.  For the avoidance of doubt, the expiration of the Term in
accordance with Section 2(a) shall not be considered a termination of
Executive’s employment by the Company with or without Cause or the resignation
of Executive for Good Reason or otherwise, and Executive’s employment shall not
be considered to have been constructively terminated for any reason unless he
resigns for Good Reason in accordance with this Agreement.

 

(b)                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or any such termination by Executive
(other than on account of death) shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.  In the
event of the termination of Executive’s employment on account of death, written
Notice of Termination shall be deemed to have been provided on the date of
death.

 

(c)                                  Definitions.  The following definitions
shall apply for all purposes under this Agreement:

 

(i)                                     “Cause” shall mean the commission by
Executive of any of the following acts or omissions:

 

(1)                                 willful and continued failure to use best
efforts to substantially perform his duties to the Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness)
for a period of thirty (30) days after written demand for substantial
performance is delivered by the Company specifically identifying the manner in
which the Company believes Executive has not substantially performed his duties;

 

(2)                                 material and continued failure to comply
with Executive’s obligations under any written policy of the Company applicable
to senior executives as approved by the Board from time to time for a period of
thirty (30) days after written demand for substantial compliance is delivered by
the Company specifically identifying the manner in which the Company believes
Executive has not substantially complied;

 

(3)                                 any act of fraud, embezzlement,
misappropriation, or misuse for personal benefit of the assets or property of
the Company; or

 

(4)                                 A conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof;

 

For purposes of this Section 5(c)(i), no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in furtherance of, or not opposed to, the interests of the Company. Any
determination of Cause by the Company will be made by the Board at a duly

 

6

--------------------------------------------------------------------------------


 

held meeting of the Board (held after reasonable notice to Executive and
reasonable opportunity for him, together with his counsel, to be heard before
the Board at the meeting) and pursuant to resolutions duly adopted by the
affirmative vote of the majority of the Board present and voting at such meeting
finding that in the good faith opinion of the Board after reasonable
investigation that Executive has engaged in acts or omissions constituting
Cause, provided that no such determination may be made, until Executive has been
given written notice detailing the specific Cause event and, where applicable,
the lapsing of any cure period.

 

(d)                                 “Change in Control” shall mean that any of
the following events has occurred:

 

(i)                                     any “person” or “group” of persons, as
such terms are used in Sections 13 and 14 of the Exchange Act, other than the
Company, any of its Subsidiaries, or any employee benefit plan sponsored by the
Company or any of its Subsidiaries, becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act) of 30% or more of the shares of
common stock of the Company (the “Shares”) issued and outstanding immediately
prior to such acquisition;

 

(ii)                                  any Shares are purchased pursuant to a
tender or exchange offer, other than an offer by the Company, that results in
any “person” or “group” of persons, as such terms are used in Sections 13 and 14
of the Exchange Act becoming the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act) of 30% or more of the Shares issued and
outstanding immediately prior to such tender or exchange offer; or

 

(iii)                               the dissolution or liquidation of the
Company or the consummation of any merger or consolidation of the Company or any
sale or other disposition of all or substantially all of its assets, if the
shareholders of the Company immediately prior to such transaction own,
immediately after consummation of such transaction, equity securities (other
than options and other rights to acquire equity securities) possessing less than
30% of the voting power of the surviving or acquiring Company.

 

(e)                                  “Change in Control Period” shall mean the
period commencing on the earlier of (i) the date that a Change in Control occurs
or (ii) the date that the Company enters into a definitive agreement with
respect to a transaction, the consummation of which would constitute a Change in
Control (provided it is actually consummated), and in either case ending on the
second anniversary of the Change in Control.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

(g)                                  “Disability” shall mean the inability of
Executive, as a result of any medically determinable physical or mental disease,
injury, or congenital condition, to substantially perform his principal duties
to the Company, with or without reasonable accommodation, for a continuous
period of one hundred and eighty (180) days, or periods aggregating two hundred
and seventy (270) days in any twelve (12) month period.

 

(h)                                 “Good Reason” shall mean, without the
express written consent of Executive, the occurrence of any of the following
circumstances during either the Employment Period or a Change in Control Period:

 

7

--------------------------------------------------------------------------------


 

(i)                                     the material diminishment of Executive’s
authority, duties or responsibilities (as shall be established by the Board as
soon as practicable following the date hereof), it being understood that during
a Change in Control Period, Good Reason shall be deemed to have occurred if
Executive is not the chief executive officer of the ultimate parent following
the Change in Control;

 

(ii)                                  a material reduction in Executive’s Annual
Base Salary, it being understood that any reduction below the Base Salary as in
effect as of the Effective Date of this Agreement shall constitute Good Reason;

 

(iii)                               a material change in the geographic location
at which the Executive must perform the services under this Agreement; or

 

(iv)                              the failure of the Company to obtain agreement
from any successor to assume and agree to perform this Agreement.

 

Notwithstanding the foregoing, Executive shall not be considered to have
resigned for Good Reason unless, Executive gives the Company written notice of
resignation, specifying in reasonable detail the circumstance constituting Good
Reason, not more than thirty (30) days after the occurrence of such
circumstance, and the Company fails to cure such circumstance within thirty (30)
days after receipt of such notice; provided, that if the Company does cure such
circumstance within such period Executive may withdraw his notice of resignation
without prejudice within ten (10) days after the end of the cure period.

 

(i)                                     “Termination Date” shall mean the date
on which Executive’s employment is terminated for any reason.

 

6.                                      Severance Benefits Resulting from Death
or Disability.

 

Upon a termination of Executive’s employment by reason of death or Disability
whether before or after the expiration of the Term, Executive (or the
representative of his estate) shall be entitled to receive the following
payments and benefits, subject to compliance in the case of Disability with the
release requirement of Section 9 and except as otherwise provided in Sections
13(h) and 15(f):

 

(a)                                 The following “Accrued Obligations”, payable
as and when those amounts would have been payable had the Employment Period not
ended:

 

(i)                                     all accrued but unpaid Base Salary
through the Termination Date;

 

(ii)                                  any unpaid or unreimbursed expenses
incurred in accordance with Company policy to the extent incurred during the
Employment Period;

 

(iii)                               any accrued but unpaid benefits provided
under the Company’s employee benefit plans (not including any severance,
separation pay, or supplemental unemployment benefit plan), subject to and in
accordance with the terms of those plans;

 

8

--------------------------------------------------------------------------------


 

(iv)                              any earned but unpaid Annual Bonus in respect
to any completed fiscal year that has ended on or prior to the Termination Date;
and

 

(v)                                 rights to indemnification by virtue of
Executive’s position as an officer or director of the Company or its
subsidiaries and the benefits under any directors’ and officers’ liability
insurance policy maintained by the Company, in accordance with its terms
thereof.

 

(b)                                 An amount equal to Executive’s Target Bonus
for the year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days in such year through and including the
Termination Date and the denominator of which is the total number of days in
such year, payable in a single lump sum as soon as practicable after Termination
Date.

 

(c)                                  All then outstanding LTI Awards (and all
other then outstanding options, restricted stock units, performance stock units
or other equity-based compensation) shall immediately vest in full as of the
Termination Date, provided that (i) performance-based LTI Awards shall vest
based on performance as of the Termination Date, and (ii) Price-Vesting Options
shall be subject to vesting in accordance with Section 4(b) or be forfeited if
they do not vest as provided in Section 4(b). All then vested options and those
that become vested pursuant to Section 4(b) shall remain outstanding until the
end of the term of the applicable option.

 

7.                                      Severance Benefits upon Termination
Without Cause, or Resignation for Good Reason during the Term or a Change of
Control Period.

 

In the event that either during the Term or thereafter during a Change in
Control Period (i) the Company terminates Executive’s employment for any reason
other than Cause or Disability, or (ii) Executive resigns for Good Reason,
Executive shall be entitled to receive the following payments and benefits,
subject to compliance with the release requirement of Section 9 and except as
otherwise provided in Sections 13(h) and 15(f):

 

(a)                                 All payments and benefits described in
Section 6; provided, however, that with respect to the vesting of outstanding
LTI Awards as provided in Section 6(c), if there shall be a termination of
Executive’s employment by the Company without Cause or resignation by Executive
for Good Reason, which occurs during the Term but not during a Change in Control
Period, then the LTI Awards which are subject to time-vesting (other than the
2015 Grants which shall fully vest as provided in Section 6(c)) shall vest on a
pro rata basis based on the number of days of Executive’s employment during the
applicable annual vesting period through the Termination Date.

 

(b)                                 a lump sum cash payment in an amount equal
to one and one-half (1.5) times the sum of (i) Executive’s Annual Base Salary
immediately prior to the Termination Date, and (ii) Executive’s Target Bonus for
the year during which the Termination Date occurs, payable as soon as
practicable after the Termination Date.

 

(c)                                  If Executive elects, on behalf of himself
or his eligible dependents, to continue medical coverage under any medical plan
of the Company pursuant to the provisions of Section 4980B of the Code or any
other applicable law (“COBRA”), and such election is available to him pursuant
to then governing law, and complies with all requirements for such coverage, an
amount,

 

9

--------------------------------------------------------------------------------


 

payable not later than the last day of each month that such coverage is in
effect, up to a maximum of eighteen (18) months, (or such shorter duration as
governing law may then allow) equal to the excess, if any, of the premium paid
by Executive for such coverage pursuant to COBRA over the premium that would be
paid by an active employee for comparable coverage (the “Medical Continuation”).
If Executive’s continuation coverage is terminated for any reason other than
dictate of governing law prior to the end of such eighteen month period, the
Company’s obligations under this Section 7(c) shall terminate, regardless of
whether the termination of Executive’s coverage constitutes a second qualifying
event as defined by COBRA with respect to any other dependent.

 

8.                                      Compensation or Severance Benefits upon
Termination of Employment by the Company for Cause, Termination by the Company
Without Cause following the Term, or Resignation by Executive following the
Term.

 

(a)                                 Termination by the Company for Cause.  In
the event the Company terminates Executive’s employment for Cause (whether
during the Term or thereafter), or Executive resigns without Good Reason prior
to the expiration of the Term, Executive shall only be entitled to receive the
Accrued Obligations, payable as and when those amounts would have been payable
had the Employment Period not ended.

 

(b)                                 Termination by the Company without Cause or
Resignation by Executive with Good Reason following the Term.  In the event that
following the expiration of the Term on its own accord (assuming Executive’s
employment has not been terminated prior to such date), the Company terminates
Executive’s employment for any reason other than as set forth in Sections 6, 7
or 8(a), or Executive resigns with Good Reason, Executive shall be entitled to
receive, subject to compliance with the release requirement of Section 9 and
except as otherwise provided in Sections 13(h) and 15(f): (i) the Accrued
Obligations, and (ii) all unvested LTI Awards granted in respect of calendar
years 2015, 2016, 2017 and 2018 shall immediately vest in full as of the
Termination Date, provided that (A) performance-based LTI Awards shall vest
based on performance as of the Termination Date, and (B) Price-Vesting Options
shall be subject to vesting in accordance with Section 4(b) or be forfeited if
they do not vest as provided in Section 4(b).  All then vested options and those
that become vested pursuant to Section 4(b) shall remain outstanding until the
end of the term of the applicable option. For the avoidance of doubt, expiration
of the Term on its own accord shall not be deemed a termination by Company.

 

(c)                                  Resignation by Executive without Good
Reason following the Term. In the event that following the expiration of the
Term on its own accord (assuming Executive’s employment has not been terminated
prior to such date), Executive resigns without Good Reason, Executive shall be
entitled to receive, subject to compliance with the release requirement of
Section 9 and except as otherwise provided in Sections 13(h) and 15(f): (i) the
Accrued Obligations, and (ii) all unvested LTI Awards granted in respect of
calendar years 2015, 2016 and 2017 shall immediately vest in full as of the
Termination Date (but not unvested LTI Awards granted in respect of calendar
year 2018 or later which shall be forfeited), provided that (A)
performance-based LTI Awards shall vest based on performance as of the
Termination Date, and (B) Price-Vesting Options shall be subject to vesting in
accordance with Section 4(b) or be forfeited if they do not vest as provided in
Section 4(b). All then vested options and those that become
vested pursuant to Section 4(b)

 

10

--------------------------------------------------------------------------------


 

shall remain outstanding until the end of the term of the applicable option. 
For the avoidance of doubt, expiration of Term on its own accord shall not be
deemed a resignation by Executive.

 

9.                                      Release.

 

Notwithstanding anything to the contrary above, all benefits and payments that
may become payable pursuant to Section 6 (other than the Accrued Obligations)
are conditioned on Executive, or the representative of his estate, executing a
release of claims and covenant not to sue, in form attached hereto as Exhibit E
(the “Release”), and the period provided in such Release having expired without
Executive exercising his right to revoke, not later than sixty (60) days after
the Termination Date (subject to Section 15(f)(iv)), and if Executive fails to
execute such Release, revokes the Release, or the revocation period has not yet
expired by the end of such sixty (60) day period, Executive shall have no right
to any such payment or benefit.

 

10.                               Effect on Employee Benefit Plans and Programs;
Adjustment of Payments and Benefits.

 

(a)                                 Effect on Employee Benefit Programs.  The
termination of Executive’s employment hereunder, whether by the Company or
Executive, shall have no effect on the rights and obligations of the parties
hereto under the Company’s (i) welfare benefit plans including, without
limitation, Medical Continuation as provided for herein and, health coverage
thereafter but only to the extent required by law, and on the same basis
applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

(b)                                 Adjustment of Payments and Benefits.

 

(i)                                     Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder, when combined with any other amount payable to Executive, would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, or
any successor provision thereto, but for the application of this sentence, then
the payments and benefits to be paid or provided hereunder shall be reduced to
the minimum extent necessary so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate payments and benefits to
be provided, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income taxes). In the event that any payment
or benefit intended to be provided hereunder is required to be reduced pursuant
to this Section the reduction shall occur in the following order:: (A) by first
reducing or eliminating the portion of the payments which are not payable in
cash and are not attributable to equity awards (other than that portion of the
payments subject to clause (D) hereof), (B) then by reducing or eliminating cash
payments (other than that portion of the payments subject to clause (D) hereof),
(C) then by reducing or eliminating the portion of the payments which are not
payable in cash and are attributable to equity awards (other than that portion
of the Payments subject to clause (D) hereof) and (D) then by reducing or
eliminating the portion of the Payments (whether payable in cash or not payable
in cash) to which Treasury Regulation § 1.280G-1 Q/A

 

11

--------------------------------------------------------------------------------


 

24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.

 

(c)                                  The determination of whether the any
payment or benefit shall be reduced as provided in Section 10(b)(i) hereof and
the amount of such reduction shall be made at the Company’s expense by an
accounting firm selected by the Company from among the four (4) largest
accounting firms in the United States (the “Accounting Firm”).  The Accounting
Firm shall provide its determination (the “Determination”), together with
supporting calculations and documentation, to the Company and Executive within
forty five (45) days after Executive’s final day of employment, which
Determination, absent manifest error, shall be binding, final and conclusive
upon the Company and Executive. If the Accounting Firm determines that the
payments and benefits to be provided to Executive will not result in any Excess
Parachute Payments, it shall furnish Executive with an opinion to that effect. 
If the Accounting Firm determines that the payments and benefits to be provided
to Executive will result in Excess Parachute Payments, it shall furnish the
Executive with an opinion that no Excess Parachute Payments will be made after
the reductions contemplated by Section 10(b)(i) hereof.

 

11.                               Confidential Information.

 

(a)                                 Executive understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company.  Executive shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Executive during his employment with the Company and shall not, directly or
indirectly, at any time, either during or after his employment with the Company
terminates, without the Company’s prior written consent, use any of such
Confidential Information or disclose any of such Confidential information to any
individual or entity other than the Company or its employees, attorneys,
accountants, financial advisors, consultants, or investment bankers except as
required in the performance of his duties for the Company or as otherwise
required by law, court order or an order of any governmental authority. 
Executive such take all reasonable steps to safeguard such Confidential
Information and to protect such Confidential Information against disclosure,
misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which was obtained from the
Company or its predecessors or which was learned, discovered, developed,
conceived, originated or prepared during or as a result of the performance of
any services by Executive on behalf of the Company or its predecessors.  For
purposes of this Section 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company and any entity of
which a majority of the economic interest is owned, directly or indirectly, by
the Company.

 

12.                               Return of Documents.

 

Except for such items which are of a personal nature to Executive (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business

 

12

--------------------------------------------------------------------------------


 

of the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of Executive’s employment or at any time as
requested by the Company.

 

13.                               Noncompete; Non-Solicitation;
Non-Disparagement.

 

Executive agrees that:

 

(a)                                 During the Employment Period, and for a one
(1) year period thereafter in the event Executive’s employment is terminated
under circumstances in which he is entitled to receive and is receiving the
benefits provided in Sections 6, 7, 8(b) or 8(c) hereof, Executive shall not,
directly or indirectly, within the continental United States, engage in, or own,
invest in, manage or control any venture or enterprise primarily engaged in any
office-service, flex, or office property development or acquisition activities
that are competitive with the activities of the Company. Nothing herein shall
prohibit Executive from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of securities of a Company or other entity
engaged in such business which is publicly traded, so long as he has no active
participation in the business of such Company or other entity.

 

(b)                                 If, at the time of enforcement of this
Section 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

(c)                                  For purposes of this Section 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.

 

(d)                                 Nonsolicitation.  Executive agrees that
during the Employment Period, and for a one (1) year period thereafter,
regardless of the reason for termination (the “Restricted Period”), Executive
will not, without written consent of the Company, directly or indirectly,
including causing, encouraging, directing or soliciting any other person to,
contact, approach or solicit (other than, so long as Executive continues to be
employed by the Company and makes such contact, approach or solicitation made on
behalf of the Company) for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any person who is or has been employed or retained in the
operation of the Company’s business during the period commencing three
(3) months prior to the date of such hiring or offering of employment, or
induce, interfere with or solicit, or attempt to induce, interfere with or
solicit, any person that is a current or former customer, supplier or other
business relation of the Company to terminate its relationship or otherwise
cease doing business in whole or in part or reduce the amount of business with
the Company.

 

(e)                                  Nondisparagement.  Executive agrees not to
disparage the Company or its past and present investors, officers, directors or
employees, and the Company agrees not to disparage Executive.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Acknowledgements.  Executive acknowledges
and agrees that (i) Executive’s obligation to comply with the restrictions in
this Section 13 shall be independent of any obligation owed to Executive by the
Company (whether under this Agreement or otherwise), and specifically shall not
be dependent upon whether Executive is entitled to any form of severance pay or
benefits pursuant to this Agreement or otherwise; (ii) no claim against the
Company by Executive (whether under this Agreement or otherwise) shall
constitute a defense to the enforcement by the Company or its affiliates of the
restrictions in this Section 13, (iii) the time limitations and the geographic
scope on the restrictions in this Section 13 are reasonable, (iv) the
restrictions imposed under this Section 13 are reasonably necessary for the
protection of the Company and its goodwill, Confidential Information, and other
legitimate business interests and do not impose a greater restraint than
necessary to provide such protection, (v) that through this Agreement, Executive
shall receive adequate consideration for any loss of opportunity associated with
the restrictions of this Section 13, and (vi) that the provisions of this
Section 13 and its subparts provide a reasonable way of protecting Company’s
business value.

 

(g)                                  Extension of Time.  In the event that
Executive breaches any covenant, obligation or duty in this Section 13, any such
duty, obligation, or covenants to which the parties agreed by this Section 13
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals. The duration and length of
Executive’s duties and obligations as agreed by this Section 13 shall continue
upon the effective date of any such settlement, or judicial or other resolution.

 

(h)                                 Legal and Equitable Remedies.  Upon any
material breach by Executive of any of the provisions of Sections 11, 12 or 13,
Executive shall immediately, permanently and irrevocably forfeit without payment
of consideration of any kind any and all rights to any of the benefits and
payments otherwise payable to Executive pursuant to this Agreement (other than
the Accrued Obligations). In addition, in view of the nature of the rights in
goodwill, employee relations, trade secrets, and business reputation and
prospects of the Company to be protected under Sections 11, 12 and 13, Executive
understands and agrees that the Company could not be reasonably or adequately
compensated in damages in an action at law for Executive’s breach of Executive’s
obligations (whether individually or together) under Sections 11, 12 or 13. 
Accordingly, Executive specifically agrees that the Company shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of Sections 11, 12 and 13, and that
such relief may be granted without the necessity of proving actual damages, and
without bond.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE PROVISIONS IN SECTIONS
11, 12 AND 13 ARE ESSENTIAL AND MATERIAL TO THIS AGREEMENT, AND THAT UPON BREACH
OF SECTIONS 11, 12 OR 13 BY EXECUTIVE, COMPANY IS ENTITLED TO WITHHOLD PROVIDING
PAYMENTS OR CONSIDERATION, TO EQUITABLE RELIEF TO PREVENT CONTINUED BREACH, TO
RECOVER DAMAGES AND TO SEEK ANY OTHER REMEDIES AVAILABLE TO COMPANY. This
provision with respect to injunctive relief shall not, however, diminish the
right of the Company to claim and recover damages or other remedies in addition
to equitable relief.

 

14

--------------------------------------------------------------------------------


 

14.                               Successors.

 

(a)                                 Company’s Successors.  This Agreement may
not be assigned by the Company except to a successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the Company’s
business and/or assets, and the Company shall require any such successor to
assume expressly and agree to perform this Agreement, in the same manner and to
the same extent as the Company would be required to perform it in the absence of
a succession. As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, contract
or otherwise.

 

(b)                                 Executive’s Successors.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

 

15.                               Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, on the first business
day after being sent by reputable overnight courier, or on the third business
day after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, and addressed to Executive at the address shown
on the Company’s personnel records, or to the Company at the address set forth
below, or such other address as a party shall give notice of by notice given in
the same manner:

 

Mack-Cali Realty Corporation
343 Thornall Street

Edison, NJ 08837-2206
Attn: Chief Legal Officer

 

(b)                                 Entire Agreement. This Agreement contains
all the legally binding understandings and agreements between Executive and the
Company pertaining to the subject matter of this Agreement and supersedes all
such agreements, whether oral or in writing, previously entered into between the
parties, including, without limitation, any offer letter from the Company to
Executive.

 

(c)                                  Severability. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(d)                                 Interpretation. When a reference is made in
this Agreement to sections, subsections or clauses, such references shall be to
a section, subsection or clause of this Agreement, unless otherwise indicated.
The words “herein” and “hereof’ mean, except where a specific section,
subsection or clause reference is expressly indicated, the entire Agreement
rather than any specific section, subsection or clause. The words “include”,
“includes” and “including” when used in this Agreement shall be deemed to in
each case to be followed by the words “without limitation”. The headings of the
sections or subsections of this Agreement are inserted for convenience only and

 

15

--------------------------------------------------------------------------------


 

shall not be deemed to constitute a part hereof and shall not affect the
construction or interpretation of this Agreement.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

(f)                                   Section 409A of the Code.  To the extent
applicable, it is intended that payments and benefits provided hereunder be
exempt from or comply with Section 409A of the Code and the guidance promulgated
thereunder (collectively, “Section 409A”). This Agreement shall be administered
in a manner consistent with this intent and if Executive or the Company
believes, at any time, that any of such payment or benefit is not exempt or does
not so comply, Executive or the Company shall promptly advise the other party
and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it is exempt or complies (with the most limited possible
economic effect on Executive and on the Company) or to minimize any additional
tax, interest and/or penalties that may apply under Section 409A if exemption or
compliance is not practicable. In furtherance of the foregoing, the following
provisions shall apply notwithstanding anything to the contrary in this
Agreement:

 

(i)                                     To the extent applicable, each and every
payment to be made pursuant to this Agreement shall be treated as a separate
payment and not as one of a series of payments treated as a single payment for
purposes of Treasury Regulation §1.409A-2(b)(2)(iii).

 

(ii)                                  If Executive becomes entitled to receive
any payment that constitutes deferred compensation subject to Section 409A upon
a termination of employment, and such termination of employment does not
constitute a “separation from service” as defined in Section 409A, payment of
such amount shall be deferred, without interest, and paid on the earlier of the
date Executive incurs a separation from service, as so defined (subject to
subsection (f)(iii)) below, or the date of Executive’s death.

 

(iii)                               If Executive is a “specified employee”, as
defined in Section 409A on the date he incurs a separation from service, any
amount that becomes payable by reason of such separation from service that
constitutes deferred compensation subject to Section 409A, including any amount
deferred pursuant to subsection (f)(ii) above, shall be deferred, without
interest, and paid on the earlier of the first business day of the seventh month
following the month that includes Executive’s separation from service, or the
date of Executive’s death.

 

(iv)                              If the sixty (60) day period described in
Section 9 ends in the calendar year following the year that includes the
Termination Date, no amount that is subject to Section 409A, the payment of
which is dependent upon the execution of the Release, shall be paid until the
first business day of the calendar year following the year that includes the
Termination Date, regardless of when the Release is signed.

 

(v)                                 Any reimbursement of any expense payable to
Executive that constitutes taxable income shall be paid not later than the last
day of the year following the year in which the

 

16

--------------------------------------------------------------------------------


 

expense is incurred, and all reimbursements and in-kind benefits shall be paid
in accordance with Treasury Regulation §1.409A-3(i)(1)(iv).

 

(vi)                              The Company shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment or
benefit provided to Executive hereunder, and Executive shall be responsible for
any taxes, additional taxes or penalties imposed on Executive in connection with
any such payment or benefit with respect to Section 409A or any other obligation
to pay taxes.

 

(g)                                  Indemnification.  In the event Executive is
made party or threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of Executive’s employment with or serving as an officer or director of
the Company, whether or not the basis of such Proceeding is alleged action in an
official capacity, the Company shall indemnify, hold harmless and defend
Executive to the fullest extent authorized by Maryland law, as the same exists
and may hereafter be amended, against any and all claims, demands, suits,
judgments, assessments and settlements including all expenses incurred or
suffered by Executive in connection therewith (including, without limitation,
all reasonable legal fees incurred using counsel reasonably acceptable to
Executive) and such indemnification shall continue as to Executive even after
Executive is no longer employed by the Company and shall inure to the benefit of
his heirs, executors, and administrators.  Expenses incurred by Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of Executive that the Company pay such expenses; but, only in the event
that Executive shall have delivered in writing to the Company an undertaking in
form and substance reasonably acceptable to the Company to reimburse the Company
for expenses with respect to which Executive is not entitled to
indemnification.  The provisions of this Section shall remain in effect after
this Agreement is terminated irrespective of the reasons for termination.  The
indemnification provisions of this Section shall not supersede or reduce any
indemnification provided to Executive under any separate agreement, or the
by-laws of the Company since it is intended that this Agreement shall expand and
extend Executive’s rights to receive indemnity.

 

(h)                                 Legal Fees.  If any contest or dispute shall
arise between the Company and Executive regarding or as a result of any
provision of this Agreement, the Company shall reimburse Executive for all legal
fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims pursued or defended in connection with
such contest or dispute.  Such reimbursement shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed).

 

(i)                                     Timing of and No Duplication of
Payments.

 

All payments payable to Executive pursuant to this Agreement shall be paid as
soon as practicable after such amounts have become fully vested and
determinable.  In addition, Executive shall not be entitled to receive duplicate
payments under any of the provisions of this Agreement.

 

17

--------------------------------------------------------------------------------


 

(j)                                    Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive of any such right or remedy
shall preclude other or further exercise thereof.  A waiver of right or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right or remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

(k)                                 Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to principles of conflicts of laws
thereunder.

 

(l)                                     Survival of Agreements.

 

The provisions of Sections 5, 6, 7, 8, 9, 10, 11, 12, and 13 each shall survive
the Term and termination of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

18

--------------------------------------------------------------------------------


 

 

Company:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

By:

/s/ William Mack

 

Name:

William Mack

 

Title:

Chairman

 

 

 

 

 

Executive:

 

 

 

MITCHELL E. RUDIN

 

 

 

 

 

/s/ Mitchell E. Rudin

 

19

--------------------------------------------------------------------------------


 

Schedule I

 

Board of Directors of NYC Police Foundation

National Concil of American Israel Public Affairs Committee

Governor, Urban Land Institute

Board of Directors of Police Athletic League

Board of Directors of American Friends of the Israel Museum

Executive Committee of NYU Schack Institute

Board of Directors of St. Francis Friends of the Poor

Member, Real Estate Board of New York

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MACK-CALI REALTY CORPORATION

RESTRICTED UNIT AWARD AGREEMENT

MITCHELL E. RUDIN

 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT

OF A RESTRICTED UNIT AWARD PURSUANT

TO THE 2013 INCENTIVE STOCK PLAN

OF MACK-CALI REALTY CORPORATION

 

--------------------------------------------------------------------------------

 

This Restricted Stock Unit Award Agreement (this “Agreement”) between Mack-Cali
Realty Corporation (the “Company”) and Mitchell E. Rudin (the “Recipient”) is
delivered under the Mack-Cali Realty Corporation 2013 Incentive Stock Plan (the
“Plan”), and shall be effective as of the Grant Date.  The Company and Recipient
mutually agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Agreement, and not otherwise defined in this Agreement, shall have the
meaning assigned to them in the Plan.  For purposes of this Agreement, a
“Restricted Stock Unit” or “RSU” means a unit of measurement equal to one
outstanding Share.

 

2.                                      Grant of Restricted Stock Units.  The
Recipient is hereby granted Restricted Stock Units under the Plan equal to
$325,000, divided by the Fair Market Value of the Shares on the Grant Date.  The
number of Restricted Stock Units shall be denominated in whole and partial RSUs,
calculated to the nearest 100th of a RSU.  The Restricted Stock Units shall not
vest in the Recipient and shall remain subject to forfeiture unless the
Restricted Stock Units vest pursuant to Section 4 of this Agreement prior to the
date the Recipient’s employment with the Company terminates, except that the
RSUs shall not be forfeited and shall vest as specifically provided in that
certain Executive Employment Agreement, dated June 3, 2015, by and between the
Company and the Recipient (the “Employment Agreement”).

 

3.                                      Grant Date.  The date of the grant of
the Restricted Stock Units shall be                                         .
[Date shall be two days following the date of the press release announcing the
hiring of Recipient.]

 

4.                                      Vesting.  Restricted Stock Units granted
under this Agreement shall vest at a rate of 33 1/3 % on each first, second and
third anniversaries of the Grant Date, provided the Recipient remains employed
or continues to provide services to the Company continuously through such
applicable anniversary date, except as set forth under Sections 6, 7, or 8 of
the Employment Agreement.  To the extent the Recipient, does not vest in a
portion of the RSUs awarded under this Agreement or earlier upon termination of
employment as provided in the Employment Agreement, all unvested RSUs under this
Agreement shall be cancelled upon the

Recipient’s

 

1

--------------------------------------------------------------------------------


 

termination of employment and the Recipient shall no longer have any rights
thereto.  No amounts shall be payable with respect to any such cancelled
unvested RSUs.

 

5.                                      Dividend Equivalents.  If the Company
pays a cash dividend on Shares for which the Record Date occurs after the Grant
Date, the Recipient shall receive additional RSUs equal to the amount of the
ordinary cash dividend paid by the Company on a single Share multiplied by the
number of RSUs awarded under this Agreement that are unpaid as of such Record
Date, and divided by the Fair Market Value of the Shares on the Record Date. 
The number of additional RSUs attributable to dividend equivalents shall be
denominated in whole and partial RSUs, calculated to the nearest 100th of a RSU.
With respect to each Record Date in a calendar year, the additional RSUs shall
be allocated to the Recipient as soon as administratively practical following
the Record Date.  Record Date shall mean the date on which shareholders of
record are determined for purposes of paying the cash dividend on Shares. The
Recipient shall be vested in these additional RSUs attributable to dividend
equivalents when, and to the extent, the underlying RSUs are vested.

 

6.                                      RSU Settlement.  The Recipient shall be
entitled to settlement of the vested portion of the RSUs (as determined in
accordance with Sections 4 and 5 hereof) as of the earliest to occur of: (i) the
date on which the RSU vests under Section 4, or (ii) the date on which the
Recipient terminates employment with the Company to the extent the RSUs vest
upon such termination of employment pursuant to Sections 6, 7 or 8 of the
Employment Agreement.

 

7.                                      Timing of Payment for RSUs.  Payment
shall be made to the Recipient on the date the Recipient becomes entitled to
settlement of RSUs pursuant to Section 6 hereof.

 

8.                                      Form of Payment for RSUs.  The Recipient
shall receive those number of whole Shares equal to the number of vested RSUs
(and cash in lieu of any fractional shares) for which the Recipient is entitled
to settlement of RSUs pursuant to Section 6 hereof.

 

9.                                      Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Recipient for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the Award, the Recipient will pay
to the Company any minimum United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount
(the “Minimum Withholding Amount”).  Payment of the Minimum Withholding Amount
shall be made by the Recipient either (x) in cash, or (y) by transferring to the
Company (or having the Company withhold from the Shares to be delivered
hereunder) such number of Shares with a tax value equal to the Minimum
Withholding Amount.  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Recipient.

 

10.                               Termination of Unvested Stock Units.  Except
as specifically provided in the Employment Agreement, upon the Recipient’s
termination of employment with the Company, all unvested RSUs under this
Agreement (after taking into account the RSUs that become vested pursuant to the
Employment Agreement upon such termination) shall be cancelled and the Recipient
shall no longer have any rights thereto. No amounts shall be payable with
respect to any such cancelled unvested RSUs.

 

2

--------------------------------------------------------------------------------


 

11.                               Adjustment Provisions.  In the event of
(i) changes in the Shares by reason of stock dividends, spin-offs, split-ups or
combination of shares, reclassifications, recapitalizations, mergers,
consolidation, reorganizations or liquidations or (ii) any spin-off,
extraordinary dividend or distribution of assets, appropriate adjustments shall
be made by the Committee in (a) the number and class of shares thereafter
subject to RSUs to prevent dilution or enlargement of the Recipient’s rights
hereunder.  Whether any adjustment or modification is required, and the amount
thereof, shall be determined by the Committee, which determination shall be
final and binding on all interested parties.

 

12.                               Restrictions on Transfer.  None of the
Restricted Stock Units granted hereunder shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law.

 

13.                               409A.   It is intended that payments and
benefits provided to the Recipient under this Agreement either (a) are exempt
from the requirements of § 409A of Code and regulations promulgated thereunder
pursuant to an exception or otherwise or (b) comply with the requirements of
Code § 409A (including current and future guidance issued by the Department of
Treasury or the Internal Revenue Service).  To the extent that any provision in
this Agreement is ambiguous as to its compliance with Code § 409A, the provision
shall be interpreted so that no payments made or benefits provided pursuant to
the Agreement shall be subject to any adverse tax consequences.  To the extent
that any provision of the Agreement fails to satisfy those requirements, the
provision shall be applied in operation in a manner that, in the good-faith
opinion of the Company, brings the provision into compliance with the
requirements of Code § 409A, or any exception thereto, while preserving as
closely as possible the original intent of the Agreement provision. The parties
shall amend the Agreement as necessary to avoid or comply with the requirements
of Code § 409A or any exception thereto. In no event may Recipient, directly or
indirectly, designate the calendar year of a payment or the receipt of a
benefit.  In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Recipient by Code § 409A or damages
to Recipient for failing to comply with Code § 409A.

 

14.                               Miscellaneous.

 

(a)                                 Amendments.  This Agreement may be amended
or modified only with the consent of the Company upon the recommendation or
determination of the Board or the Committee; provided that any such amendment or
modification adversely affecting the rights of the Recipient hereunder must be
consented to by the Recipient to be effective,

 

(b)                                 Incorporation of Plan.  The provisions of
the Plan are hereby incorporated by reference as if set forth herein.  If and to
the extent that any provision contained in this Agreement is inconsistent with
the Plan, this Agreement shall govern.

 

(c)                                  Entire Agreement.  This Agreement, the Plan
and the Employment Agreement together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties to the Agreement with respect to the Award.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Receipt of Plan. By entering into this
Agreement, Recipient acknowledges (i) that he has received and read a copy of
the Plan and (ii) that this Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect.  By entering into this Agreement, Recipient further acknowledges that
all grants under the Plan are determined by the Committee in its sole discretion
and that nothing contained in the Plan or in any grant under the Plan shall
confer a right or entitlement to receive any further grants in the future.

 

(e)                                  Severability.  In the event that one or
more of the provisions of this Agreement may be invalidated for any reason by a
court, any provision so invalidated will be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof will continue to be
valid and fully enforceable.

 

(f)                                   No Obligation to Continue Position as an
Officer or to Employ.  Neither the Company nor any affiliate is obligated by or
as a result of this Agreement to continue to have the Recipient as an executive
officer or to employ the Recipient and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Recipient’s
employment as an executive officer or employee at any time.

 

In Witness Whereof, the parties hereto have executed this Agreement, effective
as of the Grant Date.

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

RECIPIENT

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MACK-CALI REALTY CORPORATION

TSR-BASED PERFORMANCE SHARE UNIT AWARD AGREEMENT

MITCHELL E. RUDIN

 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT

OF A TSR-BASED PERFORMANCE SHARE UNIT AWARD PURSUANT

TO THE 2013 INCENTIVE STOCK PLAN

OF MACK-CALI REALTY CORPORATION

 

--------------------------------------------------------------------------------

 

This TSR-Based Performance Share Unit Award Agreement (this “Agreement”) between
Mack-Cali Realty Corporation (the “Company”) and Mitchell E. Rudin (the
“Recipient”) is delivered under the Mack-Cali Realty Corporation 2013 Incentive
Stock Plan, as may be amended from time to time (the “Plan”), and shall be
effective as of the Grant Date (as defined in Section 3 below).  The Company and
Recipient mutually agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Agreement, and not otherwise defined in this Agreement, shall have the
meaning assigned to them in the Plan.  In addition, as used herein:

 

“Company TSR” means, for any Performance Period, the Company’s TSR for such
Performance Period.

 

“Performance Share Unit” or “PSU” means a unit of measurement equal to one
outstanding Share.

 

“Total Stockholder Return” or “TSR” means, for any Performance Period, the
appreciation in the stock price of a company’s common equity (assuming the
reinvestment of all dividends in additional shares of common stock at the Fair
Market Value of the such common equity on the date of payment of the dividend) 
measured from the Trading Day coincident with or immediately following the Grant
Date through the last Trading Day of such Performance Period, divided by the
stock price of a company’s common equity on the Trading Day coincident with or
immediately following the Grant Date.  The Fair Market Value of the Shares on
the Grant Date shall be used in determining the Company’s TSR.

 

“Trading Day” means any date on which the Shares are traded on the New York
Stock Exchange; provided that “Trading Day” shall not include any day on which
the Shares are scheduled to trade on the New York Stock Exchange for less than
4.5 hours or any day that the Shares are suspended from trading during the final
hour of trading on the New York Stock Exchange.

 

1

--------------------------------------------------------------------------------


 

“TSR Percentile Rank” means the Company TSR for the Performance Period relative
to the TSRs of the Equity Office REITs in the FTSE NAREIT Equity Office Index
(or comparable index that replaces the FTSE NAREIT Equity Office Index) for the
same Performance Period expressed as a percentile calculated by dividing the
number of such Equity Office REITs with a TSR less than the Company TSR by the
sum of the total number of such Equity Office REITs (including the Company).

 

2.                                      Grant of Performance Share Units.  The
Recipient is hereby granted Performance Share Units under the Plan equal to
$975,000, divided by the Fair Market Value of the Shares on the Grant Date.  The
number of Performance Share Units shall be denominated in whole and partial
PSUs, calculated to the nearest 100th of a PSU.  The Performance Share Units
shall not vest in the Recipient and shall remain subject to forfeiture unless
and until the Performance Share Units vest pursuant to Section 5 of this
Agreement prior to the date the Recipient’s employment with the Company
terminates, except that the PSUs shall not be forfeited and shall vest as
specifically provided in that certain Executive Employment Agreement, dated
June 3, 2015, by and between the Company and the Recipient (the “Employment
Agreement”).

 

3.                                      Grant Date.  The date of grant of the
Performance Share Units shall be                                         . [Date
shall be two days following the date of the press release announcing the hiring
of Recipient.]

 

4.                                      Performance Period.  The Performance
Period shall begin on the Grant Date and shall end on 3rd annual anniversary of
the Grant Date.

 

5.                                      Vesting.  Performance Share Units shall
vest and be earned and payable to the Recipient based on the Company’s TSR
Percentile Rank for the Performance Period, in accordance with the following
performance levels:

 

Company TSR
Performance
Level

 

Company TSR Percentile
Rank for the Performance
Period

 

PSUs
Vesting
Percentage

 

< Threshold

 

< 40th percentile

 

0

%

Threshold

 

40th percentile

 

50

%

Target

 

60th percentile

 

100

%

Maximum

 

>=80th percentile

 

150

%

 

The Award payout will be limited to 100% of PSUs granted under this Agreement if
the Company TSR is negative for the Performance Period.  The PSUs Vesting
Percentage for attainment of a Performance Level between the Threshold
Performance Level and the Maximum Performance Level will be linearly
interpolated.  To the extent the Recipient does not vest in a portion of the
PSUs awarded under this Agreement at the end of the Performance Period or
earlier upon termination of employment as provided in the Employment Agreement,
all unvested PSUs under this Agreement shall be cancelled at the end of the
Performance Period and the Recipient shall no longer have any rights thereto. No
amounts shall be payable with respect to any such cancelled unvested PSUs.

 

2

--------------------------------------------------------------------------------


 

6.                                      Dividend Equivalents.  If the Company
pays a cash dividend on Shares for which the Record Date occurs after the Grant
Date, the Recipient shall receive additional PSUs equal to the amount of the
ordinary cash dividend paid by the Company on a single Share multiplied by the
number of PSUs awarded under this Agreement that are unvested and unpaid as of
such Record Date, and divided by the Fair Market Value of the Shares on the
Record Date.  The number of additional PSUs attributable to dividend equivalents
shall be denominated in whole and partial PSUs, calculated to the nearest
100th of a PSU. With respect to each Record Date in a calendar year, the
additional PSUs shall be allocated to the Recipient as soon as administratively
practical following the Record Date.  Record Date shall mean the date on which
shareholders of record are determined for purposes of paying the cash dividend
on Shares. The Recipient shall be vested in these additional PSUs attributable
to dividend equivalents when, and to the extent, the underlying PSUs are vested.

 

7.                                      PSU Settlement.  The Recipient shall be
entitled to settlement of the vested portion of the PSUs (as determined in
accordance with Sections 5 and 6 hereof) as of the earliest to occur of: (i) the
date on which the PSU vests under Section 5, or (ii) the date on which the
Recipient terminates employment with the Company to the extent the PSUs vest
upon such termination of employment pursuant to Sections 6, 7 or 8 of the
Employment Agreement (the “Payment Date”).

 

8.                                      Timing of Payment for PSUs.  Payment
shall be made to the Recipient on the date the Recipient becomes entitled to
settlement of PSUs pursuant to Section 7 hereof or as soon as administratively
practicable but no later than the 15th day of the third month after the Payment
Date.

 

9.                                      Form of Payment for PSUs.  The Recipient
shall receive those number of whole Shares equal to the number of vested PSUs
(and cash in lieu of any fractional shares) for which the Recipient is entitled
to settlement of PSUs pursuant to Section 7 hereof.

 

10.                               Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Recipient for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the PSUs, the Recipient will pay
to the Company any minimum United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount
(the “Minimum Withholding Amount”).  Payment of the Minimum Withholding Amount
shall be made by the Recipient either (i) in cash, or (ii) by transferring to
the Company (or having the Company withhold from the Shares to be delivered
hereunder) such number of Shares with a tax value equal to the Minimum
Withholding Amount.  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Recipient.

 

11.                               Termination of Unvested Stock Units.  Except
as specifically provided in the Employment Agreement, upon the Recipient’s
termination of employment with the Company, all unvested PSUs under this
Agreement shall be cancelled and the Recipient shall no longer have any rights
thereto. No amounts shall be payable with respect to any such cancelled unvested
PSUs.

 

12.                               Adjustment Provisions.  In the event of
(i) changes in the Shares by reason of stock dividends, spin-offs, split-ups or
combination of shares, reclassifications, recapitalizations, mergers,
consolidation, reorganizations or liquidations or (ii) any spin-off,
extraordinary dividend or distribution of assets, appropriate adjustments shall
be made by the Committee in (a) the

 

3

--------------------------------------------------------------------------------


 

number and class of shares thereafter subject to PSUs and (b) the TSR
determination, in each case, to prevent dilution or enlargement of the
Recipient’s rights hereunder.  Whether any adjustment or modification is
required, and the amount thereof, shall be determined by the Committee, which
determination shall be final and binding on all interested parties.

 

13.                               Restrictions on Transfer.  None of the
Performance Share Units granted hereunder shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law.

 

14.                               409A. It is intended that payments and
benefits provided to the Recipient under this Agreement either (a) are exempt
from the requirements of § 409A of the Code and regulations promulgated
thereunder pursuant to an exception or otherwise or (b) comply with the
requirements of Code § 409A (including current and future guidance issued by the
Department of Treasury or the Internal Revenue Service).  To the extent that any
provision in this Agreement is ambiguous as to its compliance with Code § 409A,
the provision shall be interpreted so that no payments made or benefits provided
pursuant to the Agreement shall be subject to any adverse tax consequences.  To
the extent that any provision of the Agreement fails to satisfy those
requirements, the provision shall be applied in operation in a manner that, in
the good-faith opinion of the Company, brings the provision into compliance with
the requirements of Code § 409A, or any exception thereto, while preserving as
closely as possible the original intent of the Agreement provision. The parties
shall amend the Agreement as necessary to avoid or comply with the requirements
of Code § 409A or any exception thereto. In no event may Recipient, directly or
indirectly, designate the calendar year of a payment or the receipt of a
benefit.  In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Recipient by Code § 409A or damages
to Recipient for failing to comply with Code § 409A.

 

15.                               Miscellaneous.

 

(a)                                 Amendments.  This Agreement may be amended
or modified only with the consent of the Company upon the recommendation or
determination of the Board or the Committee; provided that any such amendment or
modification adversely affecting the rights of the Recipient hereunder must be
consented to by the Recipient to be effective,

 

(b)                                 Incorporation of Plan.  The provisions of
the Plan are hereby incorporated by reference as if set forth herein.  If and to
the extent that any provision contained in this Agreement is inconsistent with
the Plan, this Agreement shall govern.

 

(c)                                  Entire Agreement.  This Agreement, the Plan
and the Employment Agreement together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties to the Agreement with respect to the Award.

 

(d)                                 Receipt of Plan.  By entering into this
Agreement, Recipient acknowledges (i) that he has received and read a copy of
the Plan and (ii) that this Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect.  By entering into this Agreement, Recipient further acknowledges that
all grants under the Plan are determined by the Committee in its sole discretion
and that nothing contained in the

 

4

--------------------------------------------------------------------------------


 

Plan or in any grant under the Plan shall confer a right or entitlement to
receive any further grants in the future.

 

(e)                                  Severability.  In the event that one or
more of the provisions of this Agreement may be invalidated for any reason by a
court, any provision so invalidated will be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof will continue to be
valid and fully enforceable.

 

(f)                                   No Obligation to Continue Position as an
Officer or to Employ.  Neither the Company nor any affiliate is obligated by or
as a result of this Agreement to continue to have the Recipient as an executive
officer or to employ the Recipient and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Recipient’s
employment as an executive officer or employee at any time.

 

In Witness Whereof, the parties hereto have executed this Agreement, effective
as of the Grant Date.

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MACK-CALI REALTY CORPORATION

STOCK OPTION AGREEMENT

MITCHELL E. RUDIN

 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT

OF A TIME VESTING STOCK OPTION AWARD PURSUANT

TO THE 2013 INCENTIVE STOCK PLAN

OF MACK-CALI REALTY CORPORATION

 

--------------------------------------------------------------------------------

 

This Stock Option Agreement (this “Agreement”) between Mack-Cali Realty
Corporation (the “Company”) and Mitchell E. Rudin (the “Optionee”) is delivered
under the Mack-Cali Realty Corporation 2013 Incentive Stock Plan (the “Plan”),
and shall be effective as of                                [Date shall be two
days following the date of the press release announcing the hiring of
Recipient.] (the “Grant Date”).

 

WITNESSETH:

 

1.                                      Grant of this Option:  Pursuant to the
provisions of the Plan, the Company hereby grants to the Optionee, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, an option (the “Option”) to purchase from the
Company all or any part of an aggregate of 200,000 Shares (the “Option Shares”),
at a purchase price of $          per share, subject to adjustment as provided
herein and in the Plan, such Option to be exercised as hereinafter provided.

 

2.                                      Terms and Conditions:  It is understood
and agreed that this Option evidenced hereby is an incentive stock option to the
extent all or any portion of this Option qualifies as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”) and to the extent that all or any portion of this Option does not so
qualify, a non-qualified stock option subject to the following terms and
conditions:

 

(a)                                 Expiration Date: This Option shall expire on
the tenth (10th) anniversary of the Grant Date, unless earlier terminated as
provided in Section 2(d).

 

(b)                                 Vesting of Option:  Subject to earlier
termination of this Option as provided herein and that certain Executive
Employment Agreement, dated June 3, 2015, by and between the Company and the
Optionee (the “Employment Agreement”) regarding the exercisability of this
Option, this Option shall vest and may be exercised by Optionee after each
vesting date in accordance with the following:

 

1

--------------------------------------------------------------------------------


 

Vesting Date

 

Number of Shares

 

 

 

First anniversary of Grant Date

 

1/3 of shares

Second anniversary of Grant Date

 

1/3 of shares

Third anniversary of Grant Date

 

1/3 of shares

 

To the extent that any vested portion of this Option is not exercised in any
given year, the vested portion of this Option subject to exercise in that year
may be exercised in subsequent years until this Option expires or otherwise
terminates pursuant to the terms and conditions contained herein, the Plan or
the Employment Agreement.

 

Any exercise shall be accompanied by a written notice to the Company specifying
the number of Option Shares as to which this Option is being exercised.  Vesting
of this Option granted hereunder is conditioned upon Optionee being employed by
the Company on each of the Vesting Dates listed above (except as may be set
forth in the Employment Agreement).

 

(c)                                  Payment of Purchase Price Upon Exercise: At
the time of any exercise, the purchase price of the Option Shares as to which
this Option is being exercised shall be paid by Optionee to the Company (i) in
cash, (ii) at the option of the Optionee, in Shares (including Option Shares),
valued at the mean of the high and low sale prices of such stock on the New York
Stock Exchange on the day of exercise, or (iii) a combination thereof.

 

(d)                                 Termination of Employment: Except as
specifically set forth in Sections 6, 7 and 8 of the Employment Agreement, in
the event Optionee shall cease to be employed by the Company or a subsidiary of
the Company (other than by reason of the Optionee’s death or Disability, as
defined in the Employment Agreement), any portion of this Option granted
hereunder that is not vested and exercisable as of the date of the Optionee’s
termination of employment shall automatically expire and be forfeited as of such
date and the Optionee’s ability to exercise the vested portion of the Option
granted hereunder shall terminate on the earlier to occur of (i) the expiration
of three (3) months from the date of termination of employment or (ii) the
Expiration Date.

 

(e)                                  Non-transferability: This Option shall not
be transferable and may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed by Optionee other than by will or by the laws
of descent and distribution (in which case, such transferee shall succeed to the
rights and obligations of Optionee hereunder).  During the lifetime of Optionee,
this Option shall be exercisable only by Optionee.  If Optionee or anyone
claiming under or through Optionee attempts to violate this Section, such
attempted violation shall be null and void and without effect and the Company’s
obligations hereunder shall terminate.

 

(f)                                   Death; Disability:  Pursuant to Section 6
of the Employment Agreement, if Optionee dies while in the employ of the Company
or any subsidiary of the Company, or

 

2

--------------------------------------------------------------------------------


 

Optionee’s employment is terminated by the Company or any subsidiary on account
of Disability, then any unvested portion of this Option shall become immediately
fully vested as of the date of death or termination for Disability, and the
entire unexercised portion shall be exercisable by the Optionee or his
beneficiary, estate or personal representative until the Expiration Date, and
otherwise in accordance with this Agreement.

 

(g)                                  No Rights as Stockholder: Optionee shall
have no rights as a stockholder with respect to any Shares subject to this
Option prior to the date of issuance to Optionee of a certificate or
certificates for such shares (or evidence of book entry shares).

 

(h)                                 No Rights to Continued Employment: This
Option shall not confer upon Optionee any right to continue in the employ of the
Company or any subsidiary of the Company, or limit in any respect the right of
the Company, the Board or any subsidiary to terminate such employment or service
of Optionee at any time.

 

(i)                                     Compliance With Laws and Regulations:
This Option and the obligation of the Company to sell and deliver shares
hereunder, shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any governmental or regulatory agency as
may be required.  The Company shall not be required to issue or deliver any
certificates for Shares prior to (i) the listing of such shares on any stock
exchange on which the Shares may then be listed and (ii) the completion of any
registration or qualification of such shares under and federal or state law, or
any rule or regulation of any government body which the Board or the Committee
shall, in its sole discretion, determine to be necessary or advisable. 
Moreover, this option may not be exercised if its exercise, or the receipt of
Shares pursuant thereto, would be contrary to applicable law.

 

Optionee hereby acknowledges that the Shares which Optionee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act of 1933, as amended, (the
“Securities Act”), and shall not be sold, transferred, assigned, pledged or
hypothecated in the absence of an effective registration statement for the
Shares under the Securities Act and applicable state securities laws or an
applicable exemption from the registration requirements of the Act and any
applicable state securities laws.  Optionee also agrees that the Shares which
Optionee may acquire by exercising this Option shall not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.

 

3.                                      Withholding and Taxes:  In connection
with the exercise of the Option, the Optionee will pay to the Company any
minimum United States federal, state or local or foreign taxes of any kind
required by law to be withheld with respect to such amount (the “Minimum
Withholding Amount”).  Payment of the Minimum Withholding Amount shall be made
by the Optionee either (x) in cash, or (y) by transferring to the Company such
number of Shares (including by withholding Option Shares) with a tax value equal
to the Minimum Withholding Amount.  The obligations of the Company under this
Agreement will be conditional on such payment or

 

3

--------------------------------------------------------------------------------


 

arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Optionee.

 

4.                                      Adjustment Provisions:  In the event of
(i) changes in the Shares by reason of stock dividends, spin-offs, split-ups or
combination of shares, reclassifications, recapitalizations, mergers,
consolidation, reorganizations or liquidations or (ii) any spin-off,
extraordinary dividend or distribution of assets, appropriate adjustments shall
be made by the Committee in (a) the number and class of shares thereafter
subject to this Option and (b) the purchase price as set forth above, in each
case to prevent dilution or enlargement of the Optionee’s rights hereunder. 
Whether any adjustment or modification is required, and the amount thereof,
shall be determined by the Committee, which determination shall be final and
binding on all interested parties.

 

5.                                      Corporate Action by the Company: 
Existence of this Option shall not impair the right of the Company or its
shareholders to make adjustments, recapitalizations, reorganizations or other
changes in its capital structure or business, to consummate any merger or
consolidation of the Company, to issue bonds, debentures, preferred or prior
preference stocks ahead of or affecting the Shares or the rights thereof, to
dissolve or liquidate the Company, to sell or transfer all or any part of its
assets or business, or to do or take any other corporate act or proceeding it or
they might have done or taken if this Option was not in existence.

 

6.                                      Interpretation:  As a condition of
granting of this option, Optionee, and each person who succeeds to Optionee’s
rights hereunder, agrees that any dispute or disagreement which shall arise out
of or by reason of this Option shall be determined by the Committee in its sole
discretion and such determination shall be final and binding on all interested
parties.  If no Committee is acting, its functions shall be performed by the
Board, and each reference herein to the Committee shall, in that event, be
deemed to refer to the Board.  By accepting this grant or other benefit under
the Plan, Optionee and each person claiming under or through Optionee shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

7.                                      Optionee Bound by Plan:  Enclosed is a
copy of the Plan which is incorporated herein by reference and made a part
hereof.  The Plan shall govern in all aspects of this Agreement except as
otherwise specifically stated herein.  Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  Unless otherwise defined, capitalized terms used in this Agreement
without definition shall have the respective meanings given to them in the
Plan.  The Plan should be carefully examined before any decision is made to
exercise this Option.

 

8.                                      Notices:  Any notice hereunder to the
Company shall be addressed to it at its office, 343 Thornall Street, Edison, NJ
08837-2206; Attention:  General Counsel, and any notice hereunder to Optionee
shall be addressed to Optionee at the residence address of Optionee as noted in
the Company’s files, subject to the right of either party to designate at any
time hereafter in writing some other address.

 

4

--------------------------------------------------------------------------------


 

9.                                      Binding Effect:  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Optionee.

 

10.                               Governing Law: This Agreement and the rights
and obligations of the parties hereto shall be governed by the laws of the State
of Maryland.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THIS
OPTION IS EARNED ONLY BY CONTINUED EMPLOYMENT AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE,
SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT
WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mack-Cali Realty Corporation has caused this Agreement to be
executed by its duly authorized officers, and Optionee has executed this
Agreement, both as of the date and year first above written.

 

ATTEST:

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

Optionee:

 

 

 

 

 

 

 

 

Mitchell E. Rudin

 

6

--------------------------------------------------------------------------------


 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof except as otherwise
specifically stated in this Agreement.  Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.  Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or the Board upon any
questions arising under the Plan.

 

 

 

Optionee:

 

 

 

 

 

 

 

Mitchell E. Rudin

 

 

 

 

 

 

 

Date

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MACK-CALI REALTY CORPORATION

STOCK OPTION AGREEMENT

MITCHELL E. RUDIN

 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT

OF A PRICE VESTING STOCK OPTION AWARD PURSUANT

TO THE 2013 INCENTIVE STOCK PLAN

OF MACK-CALI REALTY CORPORATION

 

--------------------------------------------------------------------------------

 

This Stock Option Agreement (this “Agreement”) between Mack-Cali Realty
Corporation (the “Company”) and Mitchell E. Rudin (the “Optionee”) is delivered
under the Mack-Cali Realty Corporation 2013 Incentive Stock Plan (the “Plan”),
and shall be effective as of                                [Date shall be two
days following the date of the press release announcing the hiring of Recipient]
(the “Grant Date”).

 

WITNESSETH:

 

1.             Grant of this Option:  Pursuant to the provisions of the Plan,
the Company hereby grants to the Optionee, subject to the terms and conditions
of the Plan and subject further to the terms and conditions herein set forth, an
option (the “Option”) to purchase from the Company all or any part of an
aggregate of 200,000 Shares (the “Option Shares”), at a purchase price of
$          per share, subject to adjustment as provided herein and in the Plan,
such Option to be exercised as hereinafter provided.

 

2.             Terms and Conditions:  It is understood and agreed that this
Option evidenced hereby is an incentive stock option to the extent all or any
portion of this Option qualifies as an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) and to
the extent that all or any portion of this Option does not so qualify, a
non-qualified stock option subject to the following terms and conditions:

 

(a)           Expiration Date: This Option shall expire on the tenth (10th)
anniversary of the Grant Date, unless earlier terminated as provided in
Section 2(d).

 

(b)           Vesting of Option:  Subject to earlier termination of this Option
as provided herein and that certain Executive Employment Agreement, dated
June 3, 2015, by and between the Company and the Optionee (the “Employment
Agreement”) regarding the exercisability of this Option, this Option shall vest
in full and may be exercised by Optionee upon the satisfaction of the Share
Price Vesting Condition. For purposes of this Agreement, the

 

1

--------------------------------------------------------------------------------


 

“Share Price Vesting Condition” means the closing share price of the a Share
being equal to or greater than $25 for at least thirty (30) consecutive trading
days either (i) during the Employment Period (as defined in the Employment
Agreement), or (2) in the event that the Employment Period has lasted for the
entire Term (as defined in the Employment Agreement), on or before June 30, 2019
(except if the Optionee’s employment is terminated by the Company for Cause (as
defined in the Employment Agreement) following the expiration of the Term).

 

Any exercise shall be accompanied by a written notice to the Company specifying
the number of Option Shares as to which this Option is being exercised.

 

(c)           Payment of Purchase Price Upon Exercise: At the time of any
exercise, the purchase price of the Option Shares as to which this Option is
being exercised shall be paid by Optionee to the Company (i) in cash, (ii) at
the option of the Optionee, in Shares (including Option Shares), valued at the
mean of the high and low sale prices of such stock on the New York Stock
Exchange on the day of exercise, or (iii) a combination thereof.

 

(d)           Termination of Employment: Except as specifically set forth in
Sections 6, 7 and 8 of the Employment Agreement: (i) in the event Optionee’s
employment with the Company or any of its subsidiaries terminates for Cause
prior to the Share Price Vesting Condition being satisfied, then the Option
shall automatically expire and be forfeited as of the date of such termination
of employment and (ii) in the event Optionee’s employment with the Company or
any of its subsidiaries terminates for any reason other than for Cause after
December 31, 2018 but prior to the Share Price Vesting Condition being
satisfied, then the Option shall continue to be eligible to satisfy the Share
Vesting Condition until June 30, 2019 and, if not, then the Option shall
automatically expire and be forfeited as of June 30, 2019.

 

(e)           Non-transferability: This Option shall not be transferable and may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
by Optionee other than by will or by the laws of descent and distribution (in
which case, such transferee shall succeed to the rights and obligations of
Optionee hereunder).  During the lifetime of Optionee, this Option shall be
exercisable only by Optionee.  If Optionee or anyone claiming under or through
Optionee attempts to violate this Section, such attempted violation shall be
null and void and without effect and the Company’s obligations hereunder shall
terminate.

 

(f)            No Rights as Stockholder: Optionee shall have no rights as a
stockholder with respect to any Shares subject to this Option prior to the date
of issuance to Optionee of a certificate or certificates for such shares (or
evidence of book entry shares).

 

(g)           No Rights to Continued Employment: This Option shall not confer
upon Optionee any right to continue in the employ of the Company or any
subsidiary of the Company, or limit in any respect the right of the Company, the
Board or any subsidiary to terminate such employment or service of Optionee at
any time.

 

(h)           Compliance With Laws and Regulations: This Option and the
obligation of the

 

2

--------------------------------------------------------------------------------


 

Company to sell and deliver shares hereunder, shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
governmental or regulatory agency as may be required.  The Company shall not be
required to issue or deliver any certificates for Shares prior to (i) the
listing of such shares on any stock exchange on which the Shares may then be
listed and (ii) the completion of any registration or qualification of such
shares under and federal or state law, or any rule or regulation of any
government body which the Board or the Committee shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, this option may not be
exercised if its exercise, or the receipt of shares of Shares pursuant thereto,
would be contrary to applicable law.

 

Optionee hereby acknowledges that the Shares which Optionee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act of 1933, as amended, (the
“Securities Act”), and shall not be sold, transferred, assigned, pledged or
hypothecated in the absence of an effective registration statement for the
Shares under the Securities Act and applicable state securities laws or an
applicable exemption from the registration requirements of the Act and any
applicable state securities laws.  Optionee also agrees that the Shares which
Optionee may acquire by exercising this Option shall not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.

 

3.             Withholding and Taxes:  In connection with the exercise of the
Option, the Optionee will pay to the Company any minimum United States federal,
state or local or foreign taxes of any kind required by law to be withheld with
respect to such amount (the “Minimum Withholding Amount”).  Payment of the
Minimum Withholding Amount shall be made by the Optionee either (x) in cash, or
(y) by transferring to the Company such number of Shares (including by
withholding Option Shares) with a tax value equal to the Minimum Withholding
Amount.  The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Optionee.

 

4.             Adjustment Provisions:  In the event of (i) changes in the Shares
by reason of stock dividends, split-ups or combination of shares,
reclassifications, recapitalizations, mergers, consolidation, reorganizations or
liquidations or (ii)any spin-off, extraordinary dividend or distribution of
assets,  appropriate adjustments shall be made by the Committee in (a) the
number and class of shares thereafter subject to this Option and (b) the
purchase price as set forth above, in each case to prevent dilution or
enlargement of the Optionee’s rights hereunder. Whether any adjustment or
modification is required, and the amount thereof, shall be determined by the
Committee, which determination shall be final and binding on all interested
parties.

 

5.             Corporate Action by the Company:  Existence of this Option shall
not impair the right of the Company or its shareholders to make adjustments,
recapitalizations, reorganizations or other changes in its capital structure or
business, to consummate any merger or consolidation of the Company, to issue
bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Shares or the rights thereof, to dissolve or liquidate the Company, to sell
or transfer all or any part of its assets or business, or to do or take any
other corporate act or proceeding it or they

 

3

--------------------------------------------------------------------------------


 

might have done or taken if this Option was not in existence.

 

6.             Interpretation:  As a condition of granting of this option,
Optionee, and each person who succeeds to Optionee’s rights hereunder, agrees
that any dispute or disagreement which shall arise out of or by reason of this
Option shall be determined by the Committee in its sole discretion and such
determination shall be final and binding on all interested parties.  If no
Committee is acting, its functions shall be performed by the Board, and each
reference herein to the Committee shall, in that event, be deemed to refer to
the Board.  By accepting this grant or other benefit under the Plan, Optionee
and each person claiming under or through Optionee shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, any action
taken under the Plan by the Company, the Board or the Committee or its
delegates.

 

7.             Optionee Bound by Plan:  Enclosed is a copy of the Plan which is
incorporated herein by reference and made a part hereof.  The Plan shall govern
in all aspects of this Agreement except as otherwise specifically stated herein
or in the Employment Agreement.  Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof. 
Unless otherwise defined, capitalized terms used in this Agreement without
definition shall have the respective meanings given to them in the Plan.  The
Plan should be carefully examined before any decision is made to exercise this
Option.

 

8.             Notices:  Any notice hereunder to the Company shall be addressed
to it at its office, 343 Thornall Street, Edison, NJ 08837-2206; Attention: 
General Counsel, and any notice hereunder to Optionee shall be addressed to
Optionee at the residence address of Optionee as noted in the Company’s files,
subject to the right of either party to designate at any time hereafter in
writing some other address.

 

9.             Binding Effect:  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Optionee.

 

10.          Governing Law: This Agreement and the rights and obligations of the
parties hereto shall be governed by the laws of the State of Maryland.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THIS
OPTION IS EARNED ONLY BY CONTINUED EMPLOYMENT AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE,
SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT
WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mack-Cali Realty Corporation has caused this Agreement to be
executed by its duly authorized officers, and Optionee has executed this
Agreement, both as of the date and year first above written.

 

ATTEST:

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Name:

Title:

Title:

 

 

 

Optionee:

 

 

 

 

 

Mitchell E. Rudin

 

5

--------------------------------------------------------------------------------


 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof except as otherwise
specifically stated in this Agreement.  Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.  Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or the Board upon any
questions arising under the Plan.

 

 

 

Optionee:

 

 

 

 

 

 

 

Mitchell E. Rudin

 

 

 

 

 

 

 

Date

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RELEASE

 

Reference is made to that certain Employment Agreement dated as of June 3, 2015
(“Agreement”), by and between Mitchell E. Rudin (“Executive”) and Mack-Cali
Realty Corporation (the “Company”). Capitalized terms used in this Release and
not defined herein shall have the meaning assigned to them in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments and benefits described in Sections
6, 7 and 8 thereof, Executive hereby waives, releases and forever discharges the
Company and any of its predecessors, parents, subsidiaries, affiliates, and
related companies, and all of his, its and/or their respective past and present
parents, subsidiaries and affiliates, and all of their past and present
employees, directors, officers, members, attorneys, representatives, insurers,
agents, shareholders, successors, and assigns (individually and collectively
“Company Releasees”), from and with respect to any and all legally waivable
claims, grievances, injuries, controversies, agreements, covenants, promises,
debts, accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief, whether known or unknown, in law or in equity, by
contract, tort or pursuant to federal, state or local statute, regulation,
ordinance or common law, which Executive now has, ever had, or may hereafter
have, based upon or arising from any fact or set of facts, whether known or
unknown to Executive, from the beginning of time until the Termination Date. 
Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right asserted or which could have been asserted
by Executive against the Company and/ or based upon or arising under any
federal, state or local tort, fair employment practices, equal opportunity, or
wage and hour laws, including, but not limited to, the common law of the State
of New York and the State of New Jersey, Title VII of the Civil Rights Act of
1964, the New York State Human Rights Law, the New York City Human Rights Law,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
42 U.S.C. Section 1981, the Equal Pay Act, the Fair Labor Standards Act, the New
York Labor Law, the New Jersey Law Against Discrimination, the New Jersey Wage
and Hour Law, the New Jersey Family Leave Act, the New Jersey Conscientious
Employee Protection Act and the Employee Retirement Income Security Act,
including all amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Executive of: (i) any claim or right that may first arise
after the Termination Date; (ii) any right to payments or benefits pursuant to
the Agreement, including any such payments or benefits that will be due to
Executive upon the due execution and delivery, and no revocation, of this
Release in accordance with Section 9 of the Agreement; (iii) any claim or right
Executive may have pursuant to any indemnification agreements, or to
indemnification, advancement, defense or reimbursement pursuant to any
applicable D&O policies or any similar insurance policies, the Company’s amended
and restated by-laws, as amended, or under applicable law or (iv) any claim
Executive may have as a stockholder of the Company.

 

--------------------------------------------------------------------------------


 

Executive acknowledges that he has a right by written notice to the Company in
accordance with the notice provisions set forth in Section 15(a) of the
Agreement to revoke this Release within seven (7) days after delivery thereof,
which revocation shall result in the consequences set forth in the Agreement,
including, without limitation, Section 9 thereof.

 

 

Dated:

 

 

Mitchell E. Rudin:

 

 

--------------------------------------------------------------------------------

 